Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Frost (US 2018/0274573) in view of Braun (US 2002/0106258).  Frost discloses a captive fastener comprising: a bushing (201); an internal bore (209) through the bushing; a snap ring (203) mounted within the internal bore; a fastener (110) having an elongated shaft to reciprocate within the internal bore (see Fig. 6); threads (111) formed on the fastener; and the fastener having sloped section (110) and a groove (between the thread and sloped section) for selectively engaging the snap ring (p. [0039]).  Frost does not disclose the fastener provided with a flat wall adjacent the threads.  Braun discloses a captive fastener (1) comprising a fastener (8) having threads (12) and a flat wall (20) adjacent to and separate from the threads.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to provide the threads of Frost with a flat wall adjacent the threads as disclosed in Braun because Braun discloses the flat wall as an improvement for preventing the fastener from becoming clamped with the bushing (p. [0010]) to hamper its installation.


Response to Remarks
The objections to the specification and the 112(b) rejections have been obviated by the amendments.

The 103 rejection over Frost in view of Braun has been maintained unchanged other than to account for the change in terminology resulting from the amendment.

Applicant argues that there is no teaching or suggestion for the combination of Frost with Braun because, other than recognized by the applicant of the instant invention, there was no problem associated with captive fasteners which needed solving.  In response, the examiner disagrees because Braun suggests a problem with captive fasteners “…have the effect of the danger of the supporting element getting clamped in the region of the thread runout” (p.[0005]) which Braun solves with “…a sudden transition between the shank portion and the threaded portion…” (p.[0010]).
Applicant however argues that this has nothing to do with captive fasteners since captive fasteners have such tight tolerances that there would be no concern of the shaft being clamped in the bushing.  In response, the examiner disagrees because Braun is a captive a fastener and is concerned with the clamping as explained above.  Braun describes the invention as “..a captive supporting element” in the title, and “The present invention generally relates to a connecting element including a screw and a supporting element being captively connected to the screw” in the Field of the Invention.  So clearly Braun teaches a captive fastener where the clamping of the shaft is of a concern.  In fact, it is the entire crux of the invention “It is desired to produce an inclination element, a step or a stop at the beginning of the threaded portion facing the head of the screw” (p.[0009])... “In this way, there is a sudden transition between the shank portion and the threaded portion in the axial direction and in a tangential direction. This sudden transition strongly reduces and eliminates, respectively, the tendency of the supporting element getting clamped at the screw” (p.[0010]).

Applicant argues the problem solved by the applicant is the to prevent the fastener from being inadvertently removed from the bushing.  In response, that is generally an objective of all captive fasteners as per the definition.  Alternatively, if applicant is suggesting the invention is solving a different problem, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicant argues the combination would also not have been obvious because competitors are copying the invention suggesting a long felt need in the art.  In response, the examiner disagrees with this argument on many fronts.  First, applicant provides no evidence the invention was copied.  Just because a competitor is marketing the same idea is not evidence of copying. The competitor may have become aware of the Braun reference and, being one of ordinary skill in the art made the combination.  Secondly, applicant does not provide evidence of a long felt need because there is no showing that others of ordinary skill in the art were working on the problem nor for how long.  In addition, there is no evidence that if persons skilled in the art who were presumably working on the problem knew of the teachings of the above cited references, they would still be unable to solve the problem. See MPEP § 716.04.  And finally, there is no nexus to the claims only to the invention disclosed in the application.  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716.

Applicant argues the problem being solved by Braun is different than that being solved in the instant invention.  In response, as noted above the fact that applicant has recognized another advantage following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicant argues the fasteners of Braun and the previously applied He have clamping problems but which is not a problem in captive fasteners and so there would no motivation for the combination.  In response, both Braun and He are too captive fasteners where Braun has identified a clamping problem with captive fasteners where the runout of the screw thread (at 12) has the potential to clamp with the retaining device (at 27) and as found a solution by instead of a tapered thread runout it is instead formed as a flat wall.  And since Frost is also a captive fastener with a threaded screw (at 111) and a retaining element (at 203) it would have been subject to the same problem.  Similar to the prior art disclosed in Braun, Frost also shows a thread having a runout into the shank (see Figs 1 and 2) as is typical when threads are formed on the shank so would similarly benefit from a flat wall.  Both Frost and Braun are from the same field of endeavor, namely captive fasteners as is evidenced by both the Titles and Fields of Endeavor/Invention in each of Frost and Braun, so before the effective filing date the claimed invention the person of ordinary skill in the art would have recognized the advantages of providing Frost with the flat wall as disclose in Braun for the same reason, namely to counter a potential clamping problem.  Furthermore, since it is the same part, a screw, being modified in the same way, the thread runout having a flat wall, it would yield the same predictable results.  The modification to Frost would be modifying a screw similar to the one disclosed in Braun in a similar manner within the same field of endeavor which would lead to high expectation for success.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677